Citation Nr: 0216354	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  02-07 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to September 28, 
2000 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to September 28, 
2000 for the assignment of a 30 percent evaluation for 
gunshot wound, neck and back, Muscle Group XXIII.

3.  Entitlement to an effective date prior to September 28, 
2000 for the grant of a total disability evaluation based on 
individual unemployability (TDIU).

4.  Entitlement to an effective date prior to September 28, 
2000 for eligibility for Dependents' Educational Assistance 
under Chapter 35, United States Code.

5.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD.

6.  Entitlement to an increased evaluation for gunshot wound, 
neck and back, Muscle Group XXIII, currently rated at 30 
percent.

7.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 2001 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).

The Board observes that the issues of entitlement to service 
connection for residuals of cold injury, flat feet, a back 
disorder, and otitis media remain pending before the RO.  The 
Board refers these issues to the RO for development and 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  On September 28, 2000, the veteran submitted a claim for 
service connection for PTSD.

3.  The RO granted service connection for PTSD effective from 
September 28, 2000, the date of claim.

4.  The veteran's claim for an increased rating for gunshot 
wound, neck and back, was received by the RO on September 28, 
2000.

5.  The record contains no evidence of ascertainable increase 
in disability of the gunshot wound within one year prior to 
September 28, 2000.

6.  The earliest date as of which it is factually 
ascertainable that the veteran became totally disabled so as 
to meet the criteria for TDIU was September 28, 2000.

7.  The earliest date as of which it is factually 
ascertainable that the veteran became totally and permanently 
disabled so as to meet the criteria for Dependents' 
Educational Assistance was September 28, 2000.

8.  The symptomatology associated with the veteran's PTSD is 
productive of no more than moderate social and occupational 
impairment.

9.  The veteran's gunshot wound, neck and back, Muscle Group 
XXIII is characterized as a severe muscle disability, 
manifested by pain, stiffness, and spasms of the neck.

10.  Prior to March 27, 2002, the veteran's bilateral hearing 
loss was manifested by Level II hearing acuity in the right 
ear and Level IV hearing acuity in the left ear.

11.  The veteran's bilateral hearing loss is manifested by 
Level IV hearing acuity.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than 
September 28, 2000 for the grant of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 5103A, 5110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.400 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  The requirements for an effective date prior to September 
28, 2000 for the assignment of a 30 percent evaluation for 
gunshot wound, neck and back, have not been met.  38 U.S.C.A. 
§§ 5103A, 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  The requirements for an effective date prior to September 
28, 2000 for the grant of TDIU have not been met.  38 
U.S.C.A. §§ 5103A, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

4.  The requirements for an effective date prior to September 
28, 2000 for eligibility for Dependents' Educational 
Assistance have not been met.  38 U.S.C.A. §§ 5103A, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

5.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

6.  The criteria for an evaluation in excess of 30 percent 
for gunshot wound, neck and back, Muscle Group XXIII, have 
not been met.  38 U.S.C.A. § 1155, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1-4.14, 4.73, Diagnostic Code 5323 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

7.  The criteria for a compensable evaluation prior to March 
27, 2002 for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.87, Diagnostic Code 6101 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

8.  The criteria for a 10 percent evaluation for bilateral 
hearing loss have been met.  38 U.S.C.A. § 1155, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.87, Diagnostic 
Code 6101 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claims by 
means of the discussions in the June 2001, November 2001, and 
March 2002 rating decisions.  In addition, Statements of the 
Case were issued in November 2001 and June 2002, and a 
Supplemental Statement of the Case was issued in March 2002.  

In the rating decisions, the veteran was informed of the 
basis for the denial of his claims and of the type of 
evidence that he needed to submit to substantiate those 
claims.  In the Statements of the Case and Supplemental 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claims, informed him of the 
reasons for the denials, and provided him with additional 
opportunity to present evidence and argument in support of 
his claims.  Moreover, the RO sent letters to the veteran in 
November 2000, March 2001, November 2001, and March 2002.  
These letters clearly informed the veteran of the actions 
that the RO would take to substantiate his claims, as well as 
the information required of the veteran.  Therefore, the 
Board finds that the rating decisions, Statements of the 
Case, Supplemental Statement of the Case, and related letters 
provided to the veteran specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered relevant VA and private treatment records and 
provided the veteran with VA medical examinations.  In March 
2001, the veteran wrote that he had no further evidence to 
submit.  Therefore, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

I. Earlier Effective Dates

A. PTSD

The veteran contends that he should be assigned an effective 
date prior to September 28, 2000 for the grant of service 
connection for PTSD.  A specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any veteran under the laws administered by VA.  See 
38 U.S.C.A. § 5101 (West 1991); 38 C.F.R. § 3.151(a) (2001).  
A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2001); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  In determining when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See 38 U.S.C.A. § 7104(a) (West 1991); Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

In evaluating the veteran's claim for an earlier effective 
date for an original grant of service connection, the 
effective date shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  In 
all other instances, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2) (2001).

The record shows that the veteran submitted an initial claim 
of entitlement to service connection for PTSD on September 
28, 2000.  At the time of his claim, the veteran also 
submitted a psychiatric report.  Consequently, in a June 2001 
rating decision, the RO granted service connection and 
assigned a disability rating effective from September 28, 
2000, the date of receipt of claim.  After a thorough review 
of the record, the Board can identify no claim, formal or 
informal, prior to September 28, 2000.  

In light of the foregoing, the September 28, 2000 date of 
claim is the earliest possible date in determining an 
effective date for the grant of service connection for PTSD, 
and the assignment of an evaluation for that disability.  See 
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (r) 
(2001).  The Board recognizes that the veteran has apparently 
suffered from PTSD prior to the assigned effective date.  
However, the law requires that the Board assign an effective 
date which is the later of the date entitlement arose or date 
of receipt of the claim.  Accordingly, an effective date 
prior to September 28, 2000 is denied.

B. Gunshot wound

The veteran contends that he should be assigned an effective 
date prior to September 28, 2000 for the assignment of a 30 
percent evaluation for gunshot wound of the neck and back.  
The applicable regulation provides that the effective date of 
an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2001).

The record shows that the RO initially granted service 
connection for a gunshot wound of the neck and back in a July 
1946 rating decision and assigned a 10 percent evaluation 
effective from the date following the veteran's discharge 
from active service.  This rating was confirmed in a February 
1949 rating decision.

Thereafter, the veteran did not submit a claim for an 
increased evaluation until September 28, 2000.  Following a 
VA examination in December 2000, the RO issued a rating 
decision in June 2001 that increased the assigned evaluation 
to 20 percent effective from September 28, 2000, the date of 
receipt of claim.  Later, in a March 2002 rating decision, 
the RO awarded a 30 percent evaluation effective from 
September 28, 2000, the date of receipt of claim.  

After a thorough review of the record, the Board can identify 
no claim, formal or informal, prior to September 28, 2000.  
The Board also finds no medical evidence of record that shows 
a worsening of the veteran's disability within one year prior 
to his date of claim.  Therefore, as there is no evidence of 
an increase in disability within one year prior to the 
receipt of the veteran's reopened claim, the earliest 
possible date for entitlement to the 30 percent disability 
evaluation is the date of claim.  See 38 C.F.R. § 3.400(o)(2) 
(2001).  Accordingly, the Board finds that the RO correctly 
assigned an effective date of September 28, 2000 for the 
assignment of the 30 percent disability rating.

C. TDIU

The veteran contends that he should be assigned an effective 
date prior to September 28, 2000 for the grant of TDIU.  The 
record shows that the veteran submitted a claim for TDIU on 
August 17, 2001.  By rating decision dated March 2002, the RO 
granted TDIU, effective from September 28, 2000, the date 
that the veteran was assigned a combined 70 percent schedular 
evaluation due to his service-connected disabilities. 

Statutory and regulatory provisions specify that, unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2001).

Section 5110(b)(2) of Title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  An 
application for TDIU is an application for increased 
compensation within the meaning of 38 U.S.C.A. § 5110(b)(2).  
See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also 
38 C.F.R. § 3.400(o)(2) (which provides that, if the claim is 
not received within 1 year from such date, the effective date 
is the date of receipt of claim); Harper v. Brown, 10 Vet. 
App. 125, 126-127 (1997) (holding that 38 C.F.R. 
§ 3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase).  

Thus, determining whether an effective date assigned for an 
increased rating or a grant of TDIU is proper under the law 
requires: (1) a determination of the date of the receipt of 
the claim for the increased rating; and (2) a review of all 
the evidence of record to determine when an increase in 
disability was "ascertainable."  Hazan v. Gober, 10 Vet. App. 
511, 521 (1992).

In the present case, the veteran submitted his initial claim 
for TDIU on August 17, 2001.  The RO then considered whether 
it was factually ascertainable that an increase in disability 
had occurred that would warrant entitlement to TDIU within 
one year prior to the date of claim.  As a result, the RO 
granted TDIU effective from September 28, 2000, the date that 
the veteran was assigned a combined 70 percent schedular 
evaluation due to his service-connected disabilities. 

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Upon a review of the record, the Board finds that, prior to 
September 28, 2000, the veteran did not meet the schedular 
criteria for entitlement to TDIU.  The record also contains 
no medical evidence that indicates that entitlement to TDIU 
would be warranted on an extraschedular basis prior to that 
date.  Therefore, the Board concludes that the RO granted the 
earliest possible effective date, and an effective date prior 
to September 28, 2000 for the grant of TDIU is denied.

D. Dependents' Educational Assistance

Basic eligibility for Dependents' Educational Assistance 
under 38 U.S. Code Chapter 35 exists if a veteran was 
discharged from service under conditions other than 
dishonorable and has a permanent and total service-connected 
disability.  As discussed above, the veteran was properly 
granted TDIU effective from September 28, 2000.  At the same 
time, the RO determined that the veteran was eligible for 
Chapter 35 education benefits.  

There is no specific provision in the law or regulations 
regarding an effective date for a determination as to the 
permanency of total disability.  However, as explained above, 
the effective date provisions provide that the RO may assign 
an effective date prior to the date of claim if an increase 
in disability is factually ascertainable within one year 
prior to the receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  Consequently, the RO granted TDIU 
effective from September 28, 2000.  Prior to that time, the 
record did not establish that the veteran was entitled to 
TDIU or that he was totally and permanently disabled.  
Accordingly, an effective date prior to September 28, 2000 
for eligibility for Dependents' Educational Assistance is 
denied.

II. Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the assignment of an initial rating award is at 
issue, VA must consider all evidence of the veteran's 
disability as is necessary to evaluate the severity from the 
effective date of service connection through the present.  It 
is not only the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  With any form 
of arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

A. PTSD

The record shows that the RO assigned an initial 30 percent 
evaluation for PTSD in the June 2001 rating decision.  The 
veteran disagreed with the initial evaluation and the present 
appeal ensued.  During the course of the appeal, the assigned 
rating was increased to 50 percent.

VA treatment records include a November 2000 psychiatric note 
at which time the veteran presented for a 6 month follow-up 
for PTSD with panic attacks.  The veteran reported that he 
was helped significantly by Paxil.  He had had no anxiety 
attacks since September.  Combat memories and dreams were 
controlled.  The veteran appeared well groomed, alert, and 
oriented.  His speech and thought processes were normal.  He 
had good judgment and insight and no homicidal or suicidal 
ideation.  His mood appeared gruff and he had no unusual 
preoccupations.  The veteran was assessed with PTSD with 
panic, now well controlled, and assigned a Global Assessment 
of Functioning (GAF) score of 60.  

At a December 2000 VA examination, the veteran reported that 
he had extreme nervousness and that his attacks continued to 
the present time.  He was currently using medication to 
control the anxiety and to help him sleep.  He had been 
engaged in the carpentry trade since his discharge from 
service.  He currently did odd jobs to keep himself busy.  He 
enjoyed camping, fishing, and being with his family, and 
attended church and Bible study.  The veteran had been 
married since 1947 and had 3 children.  He had nightmares 
approximately once per month.  He reported flashbacks and 
avoidance of war or violent movies. 

The veteran presented as well groomed and oriented.  His 
affect and mood appeared anxious.  He had normal speech and 
thought processes, with no delusions or hallucinations.  He 
had adequate memory, concentration, and attention.  Insight 
and judgment were intact.  The veteran was diagnosed with 
anxiety disorder, moderate, and PTSD, mild to moderate.  He 
was assigned a GAF score of 60.  The examiner opined that the 
veteran's anxiety symptoms were predominant, and that his 
symptoms of PTSD were minimal compared to those he had 
experienced after discharge from service.

A VA psychiatric note in June 2001 reported that the veteran 
reported "off again and on again" nervousness, and becoming 
upset once or twice per month for no reason.  These episodes 
were not incapacitating.  The veteran reported that he felt 
less anxiety when busy.  The veteran appeared gruff and 
slightly worried; otherwise, mental status examination was 
normal.  He was diagnosed with PTSD with panic and assigned a 
GAF score of 60.

In July 2001, Melvin Canell, Ph.D. performed a psychological 
evaluation of the veteran.  The veteran presented as stern 
and well groomed.  He was accompanied by his wife and they 
appeared to be devoted to one another.  The veteran reported 
panic attacks and almost pervasive anxiety since his 
discharge from service.  He had been successful in the field 
of carpentry.  He had a good relationship with his wife and 
children.  The veteran reported nightmares almost every night 
that resulted in insomnia and sleep disturbance.  He reported 
that he attended a small church and enjoyed fishing.  He was 
uneasy with crowds and strangers.  He had explosive episodes 
at home and flashbacks every 2 weeks.

Dr. Canell opined that the veteran was somewhat reclusive, 
angry, and hypervigilant.  Speech and mental activity were 
within normal limits.  Affect and mood revealed anxiety and 
depression.  The veteran revealed no psychoses, 
preoccupations, delusions, compulsions, or paranoid ideation.  
He was average in intelligence but cognition was affected by 
mind racing and memories.  Judgment and insight were intact.  
The veteran was diagnosed with PTSD, panic disorder, anxiety 
disorder, and adjustment disorder.  He was assigned a GAF 
score of 51.  

A September 2001 VA psychiatric note observed that the 
veteran was concerned about the recent terrorist attacks but 
that he had a strong religious faith.  He appeared gruff and 
worried.  He was assessed with PTSD and assigned a GAF score 
of 60.  In November 2001, the veteran reported that he had 
been busier lately with remodeling work.  The veteran was 
well groomed, and appeared slightly tired and mildly 
dysphoric.  Otherwise, he was thoughtful, goal oriented, and 
had good insight.  The diagnosis and GAF score remained the 
same.

The veteran's PTSD has been assigned a 50 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).  Under this criteria, a 50 percent evaluation is 
warranted when symptomatology causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against 
an evaluation in excess of 50 percent.  The veteran fails to 
exhibit the symptomatology necessary for a 70 percent 
evaluation.  For example, there is no indication that the 
veteran has suicidal ideation, obsessional rituals, abnormal 
speech, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, or the inability 
to establish and maintain effective relationships.

Although the veteran's main symptom appears to be anxiety, 
including panic attacks, there is no evidence that the panic 
affects his ability to function independently.  On the 
contrary, the veteran maintains good familial relationships, 
engages in hobbies and worship services, and performs some 
part-time work.  The Board also observes that the ongoing VA 
treatment records, VA examination, and Dr. Canell assigned 
GAF scores representative of moderate symptomatology.  
Accordingly, the veteran's overall disability picture is most 
in accordance with the presently assigned 50 percent 
evaluation and a higher evaluation is denied.

B. Gunshot wound

The record shows that the RO initially granted service 
connection for a gunshot wound of the neck and back in a July 
1946 rating decision and assigned a 10 percent evaluation.  
In the June 2001 rating decision, the RO increased the 
assigned rating to 20 percent.  The veteran disagreed with 
this evaluation and the present appeal ensued.  During the 
course of this appeal, the assigned rating was increased to 
30 percent. 

At a December 2000 VA examination, the veteran complained of 
increasing stiffness and spasms of his neck.  He reported 
limited motion of the neck and daily spasms.  Flare-ups and 
spasms caused a pain level of 7 on a scale of 10.  Lack of 
movement was the precipitating factor and movement and 
exercise were alleviating factors.  He was currently 
receiving no medication or treatment.  Upon examination, the 
veteran had a 4 millimeter area of shiny, whitish skin on the 
right neck at the entrance wound.  He had a 2 inch scar in 
the mid upper back between the shoulder blades at the exit 
wound.  There were no neural deficits.  The veteran 
complained of pain and stiffness with palpation of the 
bilateral neck muscles.  Strength of the bilateral neck 
muscles was strong and equal.  The cervical spine x-ray found 
moderate degenerative change of the C5-C6 disc space with 
mild bilateral neural foraminal narrowing.  The veteran was 
diagnosed with status post gunshot wound and increased neck 
stiffness and muscle spasms since last examination.  The VA 
clinical reports of record contain no treatment of the 
gunshot wound.

The veteran has been assigned a 30 percent evaluation for his 
gunshot wound pursuant to 38 C.F.R. § 4.73, Diagnostic Code 
5323 (2001) regarding Muscle Group XXIII.  Functions of this 
muscle group include movements of the head; fixation of 
shoulder movements.  This muscle group encompasses muscles of 
the side and back of the neck; suboccipital; lateral 
vertebral and anterior vertebral muscles.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries are classified as slight, moderate, moderately 
severe or severe.  38 C.F.R. § 4.56 (2001).  Under the 
criteria pertaining to evaluation of Muscle Group XXIII 
injuries, a 30 percent disability rating is the highest 
evaluation and is warranted for severe disability.  38 C.F.R. 
§ 4.73, Diagnostic Code 5323 (2001).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56.  
An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
Consistent with this level of disability is a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability worse than those shown for moderately severe 
muscle injuries and, if present, evidence of inability to 
keep up with work requirements.  At this level of disability, 
objective findings indicate ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track and, on palpation, loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  38 C.F.R. 
§ 4.56(d)(4).

As the veteran has already been assigned the maximum 
evaluation for a severe muscle injury, the question becomes 
whether there is an alternative basis for an evaluation in 
excess of 30 percent for the gunshot wound.  In this regard, 
the Board finds no evidence of ankylosis of the cervical 
spine as described by the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5287 (2001).  In addition, evaluation under 
Diagnostic Code 5290 for limitation of motion of the cervical 
spine would not afford an evaluation in excess of 30 percent.  
Accordingly, the Board concludes that the presently assigned 
30 percent evaluation appropriately represents the veteran's 
level of disability and that a higher evaluation is not 
warranted.  

Finally, the veteran's attorney has argued that separate 
evaluations should be assigned for the residuals of the 
veteran's gunshot wound.  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  
Disabilities from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2001).  
In addition, governing criteria provide that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  See 38 C.F.R. § 4.55(a).

C. Hearing loss

The record shows that the RO granted service connection for 
bilateral hearing loss in a June 2001 rating decision and 
assigned a noncompensable evaluation effective from September 
2000.  The veteran disagreed with this initial rating and the 
present appeal ensued.

The veteran submitted a September 2000 audiogram from The 
Hearing Clinic.  The accompanying report dated October 2000 
stated that the veteran had moderate high frequency 
sensorineural hearing loss bilaterally with poor auditory 
discrimination ability and constant tinnitus.  

At a December 2000 VA examination, the veteran reported that 
he had worn hearing aids for several years.  The examiner 
reviewed the private audiogram and stated that it revealed 
mild to moderate sensorineural hearing loss bilaterally.  The 
veteran denied any ear pathology or related medical 
conditions.  The veteran was diagnosed with moderate to 
severe mid to high frequency hearing loss in the right ear 
and moderate to severe hearing loss across the test range in 
the left ear. 

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
55
65
60
LEFT
45
45
60
70
70

The average pure tone thresholds were 56 for the right ear 
and 61 for the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 78 
in the left ear.

A VA audiology clinic note in August 2001 showed that the 
veteran had success with new hearing aids.  The veteran had a 
hearing aid adjustment in February 2002.  At a March 2002 VA 
examination, the veteran was assessed with a sloping, 
sensorineural hearing loss across the audiometric frequency 
range, 250-8000 Hertz.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
65
60
LEFT
45
45
60
70
75

The average pure tone thresholds were 56 for the right ear 
and 63 for the left ear.  Speech audiometry revealed speech 
recognition ability of 76 percent for both ears.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.

VA audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The vertical lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-2001). 

In addition, 38 C.F.R. § 4.86(a) provides that, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

The provision of 38 C.F.R. § 4.86(b) provides that, when the 
pure tone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Applying this evidence to Table VI, the results of the 
December 2000 examination yield a numeric designation of 
Level II for the right ear and Level IV for the left ear.  
When those values are applied to Table VII, they yield a 
noncompensable evaluation.  Applying this evidence to Table 
VI, the results of the March 2002 examination yield a numeric 
designation of Level IV for both ears.  When those values are 
applied to Table VII, they yield a 10 percent evaluation.  

Accordingly, the Board concludes that the evidence does not 
support an initial compensable evaluation for bilateral 
hearing loss prior to March 27, 2002.  To that extent, the 
appeal is denied.  However, as of March 27, 2002, the date of 
the VA examination, the evidence supports the assignment of a 
10 percent evaluation.  The March 2002 VA examination is the 
first evidence of record that shows a measurable increase of 
the veteran's hearing loss.  Accordingly, a 10 percent 
evaluation for bilateral hearing loss is granted.

Finally, the Board has also considered whether a higher 
evaluation for the veteran's hearing loss is warranted under 
38 C.F.R. § 4.86.  However the veteran's disability does not 
meet the requirement of either 38 C.F.R. § 4.86(a) or (b).  
In this regard, the veteran's disability does not manifest 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) of 55 decibels or more, or 
pure tone threshold of 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz.


ORDER

An effective date prior to September 28, 2000 for the grant 
of service connection for PTSD is denied.

An effective date prior to September 28, 2000 for the 
assignment of a 30 percent evaluation for gunshot wound, neck 
and back, Muscle Group XXIII is denied.

An effective date prior to September 28, 2000 for the grant 
of TDIU is denied.

An effective date prior to September 28, 2000 for eligibility 
for Dependents' Educational Assistance is denied.

An initial evaluation in excess of 50 percent for PTSD is 
denied.

An evaluation in excess of 30 percent for gunshot wound, neck 
and back, Muscle Group XXIII, is denied.

A compensable evaluation prior to March 27, 2002 for 
bilateral hearing loss is denied.

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for bilateral hearing loss 
is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 


